Citation Nr: 0905502	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  04-35 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother




ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from September 1965 to September 1967.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.     

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006) that reversed a decision of the Board which denied 
service connection for a disability claimed as a result of 
exposure to herbicides.  Although that decision was later 
reversed by the United States Court of Appeals for the 
Federal Circuit, see Haas v. Peake, No. 2007-7037 (Fed. Cir. 
Oct. 9, 2008), a stay remained in effect, pursuant to the 
Court's order in Ribaudo v. Nicholson, 21 Vet. App. 137 
(2007).  The specific claims affected by the stay included 
those involving claims based on herbicide exposure in which 
the only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  The stay on Haas cases has been lifted, and the 
Board may proceed with an adjudication on the merits.  See 
Chairman's Memorandum No. 01-09-03 (January 22, 2009), "Stay 
Lifted on Processing of Claims for Compensation Based on 
Exposure to Herbicides Affected by Haas v. Nicholson."  
38 C.F.R. § 3.307(a)(6)(iii) requires a servicemember's 
presence at some point on the landmass or inland waters of 
the Republic of Vietnam in order to benefit from the 
regulation's presumption.  

The appellant and her mother testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Oakland, 
California in June 2006; a transcript is of record. 


FINDINGS OF FACT

1.  The Veteran died in August 2003; respiratory failure, 
pulmonary embolus, deep vein thrombosis and chronic 
obstructive pulmonary disease were certified as the causes of 
death.  

2.  At the time of the Veteran's death, service connection 
was not in effect for any disability.  

3.  The evidence of record does not demonstrate a causal 
relationship between the cause of the Veteran's death and his 
military service.  


CONCLUSION OF LAW

The cause of the Veteran's death was not due to a disability 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 
 
The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The Court has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  
 
In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

In a letter dated in December 2003, the RO provided the 
appellant with explanations of the information required to 
substantiate DIC claims based on conditions not yet service 
connected.  The Veteran was not service connected for any 
disability at the time of his death, so the Board finds that 
any failure to provide information as to previously service-
connected conditions was not prejudicial.  

 In the instant appeal, the appellant was not provided with 
notice with respect to the disability rating and effective 
date elements of a service connection compensation claim, as 
required by Dingess/Hartman, until August 2006.  Despite the 
delayed notice, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) 
(holding that VCAA notice errors are presumed to be 
prejudicial and it is VA's duty to rebut the presumption).  
For reasons explained more fully below, the Board is denying 
the claim of entitlement to service connection for the 
Veteran's cause of death.  As such, neither a disability 
rating nor an effective date will be assigned, making 
evidence pertaining to either of these elements irrelevant.  
A failure to provide notice of these elements could not have 
resulted in prejudice.  
   
With respect to the duty to assist the Veteran, it is noted 
that service treatment records and private medical records 
from Kaiser Permanente have been obtained in connection with 
the claim.  The Board's duty to assist also requires 
obtaining a medical opinion in certain circumstances.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008), see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The duty to obtain a medical opinion arises only if, 
among other things, the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but establishes that the Veteran suffered 
an event, injury, or disease in service or that certain 
diseases manifested during an applicable presumptive period.  
Id.  Whether the Veteran suffered an event, injury, or 
disease in service a determination that the Board must make.  
McLendon, 20 Vet. App. 79, 82 (2006).  For reasons discussed 
more fully below, there is no credible evidence of an in-
service injury, event, or disease, so a medical opinion is 
not necessary.  

The Board has reviewed all of the evidence in the claims 
file, which includes, but is not limited to: the appellant's 
contentions; service treatment records, service personnel 
records and private medical records.  The appellant has not 
made the RO or the Board aware of any other evidence relevant 
to her appeal, and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to her claim.  Accordingly, the Board 
will proceed with appellate review.  
 
Legal Criteria

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  Establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§  1110 (West 2002); 38 C.F.R. § 3.303(d) (2008). 

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
See 38 C.F.R. § 3.312(b) (2008). 
 
The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service. The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Non-Hodgkin's lymphoma is 
deemed associated with herbicide exposure under VA law, but 
the Veteran is entitled to the presumption of exposure only 
if he was present at some point on the landmass or inland 
waterways of the Republic of Vietnam.  See 38 C.F.R. 
§ 3.307(a)(6)(iii); Haas v. Peake, F.3d 1168, 1181 (Fed. Cir. 
2008).   

Analysis 
 
In this case, the determinative issues presented by the claim 
are whether the Veteran's non-Hodgkin's lymphoma was related 
to service and whether the causes of death were related to 
lymphoma.  The Veteran's death certificate reveals that he 
died in August 2003 at the age of 55.  Respiratory failure, 
pulmonary embolus, deep vein thrombosis and chronic 
obstructive pulmonary disease were certified as the causes of 
death.  No other conditions significantly contributing to his 
death were noted on his death certificate.  No autopsy was 
conducted.  
 
The Veteran's DD 214 shows that he served as a Navy fireman 
aboard the USS Hassayampa.  He was in receipt of the Vietnam 
Service Medal, but no evidence of record indicates that he 
ever served on land or in inland waterways of the Republic of 
Vietnam.  The Veteran is not entitled to a presumption of 
Agent Orange exposure.  See 38 C.F.R. § 3.307(a)(6)(iii).  
Also, there is no evidence of record that the Veteran was 
otherwise exposed to Agent Orange.  Therefore, his non-
Hodgkin's lymphoma could not have been the result of Agent 
Orange exposure.  

The Veteran's service treatment records do not show any 
complaints of or treatment for respiratory, pulmonary or 
lymphatic problems during service.  His September 1967 
separation physical examination report shows normal lungs, 
heart, endocrine system and lymphatics.  His Private medical 
records from Kaiser Permanente show he was diagnosed with 
non-Hodgkin's lymphoma in August 1985.  None of the evidence 
indicates that his non-Hodgkin's lymphoma was related to 
service.         

At the June 2006 Board hearing, the appellant claimed that 
the Veteran's lymphoma treatment caused the cardio-pulmonary 
conditions contributing to his death.  The Board has 
considered the appellant's lay statements regarding the cause 
of her husband's death but declines to give them any weight.  
As a layperson, she is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because she does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The appellant has not submitted medical evidence 
establishing a link between the Veteran's lymphoma and his 
causes of death.    

As there is no basis for establishing service connection for 
the Veteran's non-Hodgkin's lymphoma, there is no basis for a 
finding that a service-connected disability caused or 
contributed to cause his death.  Here, the preponderance of 
the evidence is against the claim.  Glbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


